Citation Nr: 0426844	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  04-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for congestive heart 
failure and myocardial infarction, claimed as secondary to 
service-connected gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1973, and has other service in the Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied the veteran's claim of entitlement to service 
connection for congestive heart failure and myocardial 
infarction, claimed as secondary to service-connected 
gastroesophageal reflux disease (GERD).

In June 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.  Heart disease was not shown in active service or for many 
years thereafter, nor was any manifest to a compensable 
degree during the first post service year.

2.  The probative and competent medical evidence of record 
establishes that the veteran's heart disease has not been 
linked to service on any basis, nor to his service-connected 
GERD on a causal basis.


CONCLUSION OF LAW

Congestive heart failure with myocardial infarction was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in service; and is not 
proximately due to, the result of, or aggravated by service-
connected GERD.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the June 2003 rating decision, the 
September 2003 Statement of the Case and the January 2004 
Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim of entitlement to service connection 
for heart disease.  

The September 2003 Statement of the Case and the January 2004 
Supplemental statement of the case set forth the text of the 
VCAA regulations and critical revisions of the applicable 
rating criteria.  

In addition, in September 2003 the RO sent the veteran a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter advised 
her that private or VA medical records would be obtained if 
she provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letter explained that the RO would help obtain evidence such 
as medical records, employment records, or records from 
Federal agencies if she furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of her rights and 
responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, which 
essentially adopted the same rationale as its withdrawn 
predecessor, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice was not provided before the first AOJ 
adjudication of the claim, notice was provided before the 
transfer and certification of the case to the Board.  After 
the notice was provided, the veteran was given ample time in 
which to respond.  Thereafter, the case was readjudicated and 
a supplemental statement of the case was issued to him.  The 
veteran subsequently requested and was granted a hearing 
before the undersigned Veterans Law Judge.  He has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  

As noted above, the RO's September 2003 letter discussed the 
evidence requirements that apply to the claim at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA records have 
been obtained.  The veteran has undergone formal VA 
examination with medical opinion addressing the very issue on 
appeal.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Factual Background

The service medical records show that the veteran was normal 
on examination of his cardiovascular system throughout his 
entire period of active duty.  Although he was treated for a 
chest injury at one time during service, his heart was not 
affected.  In 1971 and 1973 he was treated for complaints of 
chest pressure. However, chest X-ray results and 
cardiovascular examination were normal at the time of his 
separation from active duty in July 1973.

Post-service medical records show normal cardiovascular 
findings and negative chest X-rays on VA examinations 
conducted in October 1973 and February 1974.  There was no 
record of any treatment for heart disease thereafter in June 
2001, when the veteran was hospitalized at Northwest Medical 
Center for complaints of chest pain that was diagnosed as an 
acute anterior wall myocardial infarction.  

The veteran has been granted service connection and a 10 
percent evaluation for GERD (claimed as a hiatal hernia with 
acid reflux), effective May 2002.

In a December 2002 statement, the veteran's private 
physician, PEB, MD, reported that the veteran had a 
longstanding history of a hiatal hernia and reported that he 
experienced three days of persistent chest discomfort before 
he entered the hospital in June 2001 for treatment for what 
was ultimately determined to be an acute myocardial 
infarction.  Dr. PEB's opinion was that the veteran's heart 
attack symptoms may have been masked by his underlying hiatal 
hernia symptoms in that he felt his chest discomfort was due 
to his gastrointestinal problem and not his heart.  


Dr. PEB stated that he had informed the veteran he might not 
be able to distinguish between the symptoms of his hiatal 
hernia and coronary ischemia in the event of future attacks, 
and advised him that if his pain lasted more than five 
minutes he should immediately check himself into the 
emergency room for further evaluation.

The report of a January 2003 VA examination shows that the 
reviewing physician studied the veteran's medical history and 
current cardiovascular status and held the opinion that the 
complaints of chest pressure in service were unlikely to have 
been prodromal symptoms of his current cardiovascular 
disease.  

The physician believed that the veteran's history of hiatal 
hernia confused him when he finally developed manifestations 
of heart disease in June 2001, as he thought his heart attack 
symptoms were merely symptoms of his gastrointestinal 
disability.  

The report of an April 2004 VA medical examination shows that 
the veteran was examined and the following opinion was 
presented:

"The final conclusion is that the (veteran) 
presented to the hospital (in June 2001) with an 
acute heart attack.  He was treated with rapid 
angioplasty.  The myocardial infarction must have 
been relatively small because the ejection 
fraction performed approximately a month later 
showed no abnormality whatsoever.  (The veteran) 
does not have a permanent disability due to the 
heart attack.  It is not related to his hiatal 
hernia or gastroesophageal reflux disease 
problem.  It is impossible to estimate a degree 
of aggravation in this (veteran's) heart 
disability since the heart disability was 
documented after the heart attack to be minimal.  
It is always true that one should come in early 
(for treatment) for a heart attack to prevent 
earlier damage, but no huge damage occurred."

The transcript of a June 2004 hearing before the Board shows 
that the veteran testified, in essence, that he did not 
believe his cardiovascular disease had its onset in service 
or was even directly the result of his service-connected 
GERD, but asserted instead that but for his service-connected 
GERD, he would have not confused his heart attack-related 
chest pain with his gastrointestinal disability and would 
have thus sought treatment immediately, instead of waiting 
three days before doing so, and thereby incurring the risk of 
further additional disability and damage to his heart.  


Criteria

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of chest pain or abnormality 
of heart action in service will permit service connection for 
chronic cardiovascular disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  


When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  In this 
regard, the United States Court of Appeals for Veterans 
Claims has held in the case of Allen v. Brown, 7 Vet. App. 
439 (1995), that aggravation of a nonservice-connected 
disability by a service-connected disability creates 
entitlement to service connection for the amount of 
disability over and above that existing before the 
aggravation.  


Analysis

The Board has reviewed the pertinent evidence associated with 
the record and finds that there is no basis in which the 
claim of entitlement to service connection for congestive 
heart failure and myocardial infarction may be allowed.  

The veteran's service medical records show no diagnosis or 
treatment for chronic cardiovascular disease during active 
duty and there is no objective evidence that such a syndrome 
was manifest to a compensably disabling degree within one 
year after the date of his separation from the military, such 
that service connection may be allowed on either a direct or 
presumptive basis.

The Board has considered the veteran's theory of a secondary 
relationship between his service-connected GERD and his 
cardiovascular disease.  

However, the evidence does not support the assertion that the 
gastrointestinal disability somehow caused the heart disease 
or, as the veteran contends, aggravated it by masking the 
symptoms and causing the veteran to believe he was 
experiencing GERD-related pain instead of a heart attack, 
thereby causing him to delay seeking immediate treatment and 
thus incur additional further damage to his heart.  

This contention was specifically addressed by the VA examiner 
in April 2004, but the physician rejected the notion and 
stated that, in fact, the heart attack of June 2001 was 
unrelated to the veteran's hiatal hernia or gastroesophageal 
reflux disease problem, the veteran did not have a permanent 
disability due to his June 2001 heart attack, and that it was 
impossible to determine the degree of aggravation of the 
heart disease since the damage was found after the heart 
attack to be minimal and that no serious damage had occurred.

To the extent that the veteran asserts on his own that there 
exists an etiological or aggravating relationship between 
his service-connected gastrointestinal disability and his 
cardiovascular disease, the evidence does not show that he 
has ever received the requisite medical training to have the 
expertise to comment upon medical observations or make 
medical diagnoses.  His statements in this regard are 
therefore entitled to no probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In view of the foregoing discussion, the Board concludes that 
the weight of the evidence is against the veteran's claim for 
service connection for cardiovascular disease on any basis.  
His appeal must therefore be denied.  Because the evidence in 
this case is not approximately balanced, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for congestive heart 
failure and myocardial infarction, to include as secondary to 
service-connected GERD, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



